DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims
This action is in reply to the claims filed on 03/15/2021.
Claims 1-20 are currently pending and have been examined. 



Information Disclosure Statement 
Information Disclosure Statements received 03/15/2021 have been reviewed and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14, and 19-20 of U.S. Patent No. 10,949,907. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the application is recited in claim 1 of patent ‘907 expect the patent recites a reference “product”, whereas the instant claims recites a reference “item”.  Since the meaning of an item includes a product, claim 1 is anticipated by claim 1 of the patent.
Claim 2 of the application is anticipated by claim 2 of the patent.  Claim 3 of the application is anticipated by claim 3 of the patent.  Claim 4 of the application is anticipated by claim 4 of the patent.  Claim 5 of the application is anticipated by claim 5 of the patent. Claim 6 of the application is anticipated by claim 6 of the patent. Claim 7 of the application is anticipated by claim 7 of the patent. Claim 8 of the application is anticipated by claim 8 of the patent.  Claim 9 of the application is anticipated by claim 9 of the patent. Claim 10 of the application is anticipated by claim 11 of the patent. 
Claim 11 of the application is anticipated by claim 12 of patent ‘907.  However, claim 11 recites “filtering the plurality of matching items to remove outlier candidate items”, whereas claim 12 recites “filtering the second list of candidate products”.  The “plurality of matching items” of claim 11 is considered to be the same as “the second list of candidate products” because both the plurality and list are comprised of items/products meeting a given threshold (as illustrated in claim 1 of both the application and the patent).  Accordingly, claim 11 of the application is anticipated by claim 12 of the patent.
	 Claim 12 of the application is anticipated by claim 13 of the patent.  Claim 13 is anticipated by claim 14 of the patent.  Claim 14 is anticipated by claim 1 of the patent.
Claim 15 of the application is included in the limitations of claim 19 of the patent, expect the patent recites “reference product”, whereas the instant claims recites “reference item”.  Since an item is a product, claim 15 is anticipated by claim 19 of the patent.
Claim 16 of the application is anticipated by claim 20 of the patent.
	Claim 17 of the application is an obvious variation of claims 3 and 20 of the patent.  Claim 20 of the patent discloses the non-transitory, computer-readable medium of instant claim 15, from which instant claim 17 depends.  However, claim 20 of the patent does not disclose the limitations recited in claim 17 of the application.  Instead, the limitations of claim 17 are taught by claim 3 of the patent, which is directed to a method.  One of ordinary skill in the art would have been motivated to modify the computer-readable medium of claim 20 of the patent to perform the method step of claim 3 (i.e. wherein the first attribute data item is a product type attribute having a value selected from the group consisting of new, used, refurbished, renewed, open-box, generic, rental, offline sale, local resale, and auction) because the invention was already contemplated and claimed in the patent application.  Accordingly, claim 17 of the application is obvious in view of claims 3 and 20 of the patent.
	Similarly, claims 18-20 of the application are anticipated by the combination of claim 4-6 of the patent, respectively, with claim 20 of the patent. It would have been obvious to one of ordinary skill in the art to modify the computer-readable medium of claim 20 to perform the method steps of claims 4-6 by the same rationale provided above regarding the combination of claim 20 and 3.

Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case claims 1-4 are directed to a method and claims 15-20 are directed to manufacture.  Claims 1 and 15 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 15 recite the abstract idea of “generating a plurality of matching items that match a reference item”.
Specifically, representative claim 1 recites abstract concepts, including: determining reference attribute data for the reference item, wherein the reference attribute data is multimodal having at least a first data mode and a second data mode, wherein each data mode has a modality selected from the group consisting of a text data class, a categorical data, a pre-compared engineered feature, an audio data, an image data, and a video data; selecting a … multimodal matching model from a plurality of candidate multimodal matching models, based on a reference category associated with the reference item and a first attribute data item for a potential matching item, wherein the selected … multimodal matching model comprises at least a first … network for processing data having the first data mode and a second … analyzer for processing data having the second data mode; matching the potential matching item to the reference item using the selected … multimodal matching model to generate a match score, wherein the match score is computed based on the reference attribute data for the reference item and attribute data for the potential matching item; and adding the potential matching item to the plurality of matching items based on the match score.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “generating a plurality of matching items that match a reference item”. These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, generating a list of products matching a reference product is a certain methods of organizing human activity because it is a marketing or sales activity/behavior.  Therefore, claims 1 and 15 recite an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claim 1 and 15 recites additional elements including: a plurality of candidate multimodal matching models, wherein the selected deep learning multimodal matching model comprises at least a first deep learning neural network (DLNN) for processing data having the first data mode and a second DLNN analyzer; computer-readable storage medium storing program code accessible by one or more processors.  The computer-readable storage medium and processors amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  The deep learning multimodal matching model comprising a first deep learning neural network (DLNN) and second DLNN analyzer do not more than generally link the use of a judicial exception to a particular technological environment, i.e. machine learning (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 and 15 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “generating a plurality of matching items that match a reference item” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 15 are ineligible. 
	Dependent claim(s) 2-6, 8, 10-12, and 16-20 merely further limit the abstract idea by further characterizing the attribute data and matching, without reciting any additional elements.  Therefore, claims 2-6, 8, 10-12, and 16-20 are ineligible for the same reasons as identified with respect to claim 1.
  	Dependent claim 7 recites additional elements including: an internal database and at least one external database.  Accessing a database is a data-gathering step and considered to be insignificant extra-solution activity which cannot integrate an abstract idea into a practical application (MPEP 2106.05(g)).  Furthermore, searching and storing information in a database is considered a well-understood, routine, and conventional function (see “Storing and retrieving information in memory” Versata Dev. Group, Inc. v. SAP Am., Inc.; MPEP 2106.05(d)(II)).  Accordingly, claim 7 is ineligible.
	Dependent claims 9 and 14 recites the use of the first and second DLNN to generate product signatures, and wherein each candidate multimodal matching model has been previously trained.  As explained in the analysis above, the deep learning networks are recited at a high level and do no more than link the abstract idea to a practical application.  Accordingly, claim 9 is ineligible. 
Dependent claim 13 merely further limits the abstract idea by reciting a sales activity.  Accordingly claim 13 in eligible.
	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, 10, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth et al. (US 2020/0311798 A1), hereinafter “Forsyth”, in view of Gumaru et al. (US 2019/0318417 A1), hereinafter “Gumaru”.
Claim 1, Forsyth discloses a method for generating a plurality of matching items that match a reference item, comprising: 
determining reference attribute data for the reference item, wherein the reference attribute data is multimodal having at least a first data mode and a second data mode, wherein each data mode has a modality selected from the group consisting of a text data class, a categorical data, a pre-compared engineered feature, an audio data, an image data, and a video data (¶ [0035] “In embodiments, the GUI 116A or 116B provided by the web server(s) 114A and 114B may include one or more prompt boxes through which to receive text, an upload option through which to submit an image, and one or more drop down (or other types of) menus with which to select a type of multi-modal search to perform”; ¶¶ [0054]-[0055] “In one embodiment, the search engine server 120 includes a communication interface (such as communication interface 1836 in FIG. 18) through which to receive a multi-modal query from a browser of a client device, the multi-modal query including at least a first image of an item” and “ In further embodiment, the multi-modal query further includes one or more word that stylistically describes the first image.”); 
… a deep learning multimodal matching model from a plurality of candidate multimodal matching models, based on a reference category associated with the reference item … wherein the … deep learning multimodal matching model comprises at least a first deep learning neural network (DLNN) for processing data having the first data mode and a second DLNN analyzer for processing data having the second data mode (¶ [0029]  the present disclosure relates to employing machine learning by way of a neural network (NN) regressor to provide multi-modal search results to users”; ¶ [0036] “The search engine server 120 may include, but not be limited to, a visual semantic embedder 124, visual semantic encoding(s) 126, a neural network (NN) regressor 130, a multi-modal processor 140, and one or more machine-learned (ML) model(s) 138, such as a NN regressor model for various fashion item types or categories as discussed herein”; ¶ [0046];  ¶ [0054] “A processing device coupled to the communication interface may execute a neural network (NN) regressor model on the first image to identify multiple second items that are one of similar to or compatible with the item depicted in the first image.”; ¶ [0059] “In associated embodiments, the visual semantic embedder 124 scrapes metadata from or associated with each of the images 410A, 410B, and 410C selected from the online site(s) to retrieve text that is descriptive of each of the images. For purposes of explanation, the descriptive text may be “silk green halter top” for the first image 410A, “jacquard ankle pant with flower embroidery” for the second image 410B, and “burgundy leather mid-length A-line skirt” for the third image 410C. The visual semantic embedder 124 may then input the descriptive text into the text imbedder 450. The text embedder 450 may, based on analysis of these text descriptions in relation to the characteristic terms, generate a second set of vectors, one for each of the images 410A, 410B, and 410C that corresponds to the text lexicon. The text embedder 450 may output the second set of vectors (e.g., a text embedding) to the full connected layer 464 of the neural networking processing”); 
matching the potential matching item to the reference item using the selected deep learning multimodal matching model to generate a match score, wherein the match score is computed based on the reference attribute data for the reference item and attribute data for the potential matching item (¶ [0056] “In a related embodiment, to determine the top number of most associated items, the processing device is further to: compute a visual semantic embedding of each second item of the plurality of second items, the visual semantic embedding comprising feature vectors mapped within a type-specific feature space; compute association scores for the one or more word of the multi-modal query via comparison of the one or more word to each respective visual semantic embedding; and return a subset of the second items that have the highest association scores as the top number of most associated items of the plurality of second items.”; ¶ [0065]; ¶ [0067] “The visual semantic embedder 124 may further include a triplet loss determiner 480 (or other final output layer) that may determine, based on closeness quantified within the outputs of the fully connected layer 474, whether or not two items are compatible for wear in the same outfit. For example, the triplet loss determiner 480 may determine that the compatibility scores (e.g., the difference values within the output difference vectors) may be within a threshold value, whether individually or as a group, in order to indicate compatibility. The search engine server 120 may return search results indicating the two items are compatible.”; ¶ [0080]); and
 adding the potential matching item to the plurality of matching items based on the match score (¶ [0067] “ For example, the triplet loss determiner 480 may determine that the compatibility scores (e.g., the difference values within the output difference vectors) may be within a threshold value, whether individually or as a group, in order to indicate compatibility. The search engine server 120 may return search results indicating the two items are compatible.  In response to not being within the threshold value, the search engine server 120 may not include the item within those items returned as being mutually compatible in an outfit.”; ¶ [0104]).
	Forsyth does not disclose selecting a deep learning multimodal matching model based on a reference category associated with the reference item and a first attribute data item for a potential matching item and the selected deep learning multimodal matching model.
However, Gumaru [Symbol font/0x2D]which like Forsyth is directed to performing item searches[Symbol font/0x2D] teaches:
selecting a deep learning model from a plurality of candidate models, based on a reference category associated with the reference item and a first attribute data item for a potential matching item (Gumaru ¶ [0057] “In variations, identifying one or more item profiles can include generating (e.g., training, etc.), applying, executing, updating, and/or otherwise processing one or more item profile models … where item profile models and/or other portions of embodiments the method 100 (e.g., placement detection models, shopping parameter models, etc.) can employ artificial intelligence approaches (e.g., machine learning approaches, etc.) including any one or more of: … a deep learning algorithm (e.g., neural networks, a restricted Boltzmann machine, a deep belief network method, a convolutional neural network method, a recurrent neural network method, stacked auto-encoder method, etc.)”; ¶ [0060] “ In variations, different models … can be generated, selected, retrieved, executed, applied, and/or otherwise processed based on one or more of: item identifiers (e.g., applying a first item profile model for items of a first category … and applying a second item profile model for items of a second category such as items without barcode identifiers that can be analyzed by the second item profile model based on weight, physical item characteristics, and/or other suitable aspects; etc.)”; ¶ [0075] “ Different shopping parameter models can be applied for … different types of item profiles (e.g., different types of input data from identified item profiles, can be used for different types of shopping parameter models; etc.)”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsyth to include the selection of a matching model based on a category associated with a reference item and a fist attribute data item for a potential matching item, as taught by Gumaru.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Forsyth to include selection of Gumaru in order to improve the user’s shopping experience (Gumaru ¶ [0067]).

Claim 2, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  Forsyth further discloses:
wherein the first attribute data item for the potential matching item is selected from the group consisting of item type, vendor, brand, item category, and target consumer group (¶ [0073] “With reference to FIG. 4C, at operation 403, the processing logic receives a search query including a first fashion item of a first type and a request to find a compatible fashion item of a second type.”).  

Claim 4, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  Forsyth does not explicitly disclose the following limitation, however Gumaru further teaches:
wherein the selecting of the deep learning multimodal matching model is further based on a user attribute extracted from a user query (Gumaru ¶ [0060] “ In L1variations, different models … can be generated, selected, retrieved, executed, applied, and/or otherwise processed based on one or more of: … users (e.g., using different models for different users based on user preferences associated with the shopping period, such as using different shopping parameter models for different users based on determining shopping parameters of interest to a particular user; etc.)”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsyth to include the selection of a matching model based on a user attribute extracted from a user query, as taught by Gumaru.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Forsyth to include selection of Gumaru in order to improve the user’s shopping experience (Gumaru ¶ [0067]).

Claim 5, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  Forsyth does not explicitly disclose the following limitation, however Gumaru further teaches:
wherein the user attribute is selected from the group consisting of a location, a gender, and an age (Gumaru ¶ [0073] “Additionally or alternatively, determining shopping parameters can be based on one or more of: collected sensor data ( e.g., generating route data for guiding the user to a specific target location based on a current location of the user; etc.), user inputs (e.g., retrieving and displaying item data for an item profile selected by a user, such as for an item presented in an advertisement; etc.), contextual shopping related data ( e.g., targeted advertisements based on historic user behavior, current user location within merchant store as indicated by location sensors of the smart shopping apparatus, and types of items located proximal the current user location, etc.), and/or any other suitable data”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsyth to include the location user attribute, as taught by Gumaru.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Forsyth to include location user attribute of Gumaru in order to deliver personalized, tailored shopping parameters to a  user (Gumaru ¶ [0025]).

Claim 6, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  Forsyth further discloses:
wherein a reference attribute data item for the reference item is selected from the group consisting of a search keyword, an image, an audio clip, a video clip, a web address, a barcode, a stock keeping unit (SKU) code, a Universal Product Code (UPC), an International Standard Book Number (ISBN), an Amazon Standard Identification Number (ASIN), a European Article Number (EAN) and a Manufacturer's Part Number (MPN) (¶ [0058] “searching UPC numbers corresponding to items in the “Canned Food” category to find a match with a UPC number identified by optical sensor data captured for the item”).

Claim 8, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  Forsyth further discloses wherein the text data class is selected from the group consisting of a title text class, an item description text class, an item review text class, a social media post text class, and a ranking label text class ( ¶ [0059] “In associated embodiments, the visual semantic embedder 124 scrapes metadata from or associated with each of the images 410A, 410B, and 410C selected from the online site(s) to retrieve text that is descriptive of each of the images. For purposes of explanation, the descriptive text may be “silk green halter top” for the first image 410A, “jacquard ankle pant with flower embroidery” for the second image 410B, and “burgundy leather mid-length A-line skirt” for the third image 410C).

Claim 10, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  Forsyth further discloses:
wherein the match score is a matching probability (¶ [0065] “prediction values”). 

 Claims 15-16 and 18-20 are directed to a non-transitory computer-readable medium.  Claims 15-16 and 18-20 recite limitations that are parallel in nature as those addressed above for claims 1-2 and 4-6 which are directed towards a method.  Claim(s) 15-16 and 18-20 are therefore rejected for the same reasons as set forth above for claims 1-2 and 4-6, respectively.

Claims 3, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth in view of Gumara, and further in view of Cockcroft et al. (US 2015/0154251 A1), hereinafter “Cockcroft”.
Claim 3, the combination of Forsyth in view of Gumara teaches the method of claim 2.  Forsyth further discloses wherein the first attribute data item is an item type attribute having value (FIG. 4C, #403; ¶ [0029] “The characteristics range from low-level fashion elements (such as type, color, material, and shape) to high-level fashion styles and contexts”).  The combination of Forsyth in view of Gumara does not teach the following limitation, however Cockcroft [Symbol font/0x2D]which like Forsyth is directed to determining product search results[Symbol font/0x2D] teaches:
wherein the first attribute data item is an item type attribute having a value selected from the group consisting of new, used, refurbished, renewed, open-box, generic, rental, offline sale, local resale, and auction (Cockcroft ¶ [0049] “The listings may include elements that include as a title, a description that describes the item or service, a price that the item is being offered for sale, a condition (e.g., used, new, etc.), an image or the item or service, a sales format (e.g., immediate purchase, auction, Dutch auction etc.), a location from which the item may be shipped or the service may be performed, etc.”).
Forsyth and Cockcroft both provide for item type attributes.  The item type attributes of Cockcroft merely specify additional item types attributes.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of item type attributes having a value selected from the group of Cockcroft for the item type attributes of Forsyth.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 13, the combination of Forsyth in view of Gumaru teaches the method of claim 1. The combination of Forsyth in view of Gumaru does not teach the following limitations, however Cockcroft[Symbol font/0x2D]which like Forsyth is directed to determining product search results[Symbol font/0x2D] teaches  the combination further comprising: 
receiving a user selection of one target item in the plurality of matching items (Cockcroft ¶ [0084] “Other behaviours associated with the search results of a saved search may include identification of receipt of a bid to win an item in an auction, identification of a purchase an item”; and 
providing to the user a link to an online purchase page for the target item (Cockcroft ¶ [0052] “For example, in one embodiment, the data item 152 may be used to describe a listing of an item that is being offered for sale on a network based marketplace and the elements 154 may include a title of the item, a description of the item, an image of the item, a condition of the item (e.g., used, new, etc.), a price to purchase the item, a purchase format (e.g., auction, immediate sale), a location of the seller, links to relevant information, and a data item identifier that uniquely identifies the data item 152 from other data items 152 in the data item information 119, as shown in FIG. 3A”; ¶ [0103] “. For example, the properties 560 may include category that may be navigated in a hierarchy of categories, a brand, a price range, a purchasing format (auction, buy it now)”; ¶ [0122]-[0123]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsyth in view of Gumaru to include the user selection and provision of a link as taught by Cockcroft.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Forsyth in view of Gumaru to include the user selection and provision of a link of Cockcroft so that a byer may indicate a desire to purchase such goods or services (Cockcroft ¶ [0122]). 

Claim 17 is directed to a non-transitory computer-readable medium.  Claim 17 recites limitations that are parallel in nature as those addressed above for claim 3 which is directed towards a method.  Claim(s) 17 is therefore rejected for the same reasons as set forth above for claim 3.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth in view of Gumaru and further in view of Zicherman (US 2006/0129463 A1).
Claim 7, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  The combination of Forsyth in view of Gumaru does not teach the following limitations, however, Zicherman [Symbol font/0x2D]which like Forsyth is directed to product searching[Symbol font/0x2D] teaches wherein the determining the reference attribute data for the reference item comprises: 
extracting at least one identifier for the reference item from a user query ( Zicherman ¶ [0017] “ In accordance with a method embodiment of the present invention, a method for product searching under a client/server environment is provided, which includes the steps of a client application monitoring web pages visited by a consumer, determining, by the client, if the visited web page is product oriented, generating a signature identifying the visited web page”); 
determining whether the reference item exists in an internal database by searching the internal database with the at least one identifier for the reference item (Zicherman ¶ [0017] “sending the web page identifying signature from the client to a product server, and then searching a product centric database for a product corresponding to the web page identifying signature.”); 
in response to determining that the reference item exists in the internal database, retrieving the reference attribute data for the reference item from the internal database (Zicherman ¶ [0018] “If a corresponding product is found in the searching, the product server sends corresponding product purchasing related information to the client, and the client displays to the consumer at least part of the product purchasing related (e.g., product vendors and pricing) information”); and 
in response to determining that the reference item does not exist in the internal database, performing a search in at least one external database for the reference item to identify the reference attribute data for the reference item, and adding the reference item to the internal database by adding the reference attribute data to the internal database (Zichmerman ¶ [0018] “ However, if the visited web page is product oriented and not already represented in the product centric database yet other embodiments, update the database with the newly found product by further including the steps of extracting product purchasing related information from the visited web page, the client sending the extracted product purchasing related information to the product server, determining a suitable product category for a product in the product oriented web page, creating the product category in the product centric database, and finally storing both the product purchasing related information and the identifying signature into the product category in the product centric database such that the signature and product information correspondence is preserved for retrieval by a later product query”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsyth in view of Gumaru to include the determination of reference attribute data as taught by Zicherman.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Forsyth to include the determination of Zicherman because such that the reference attribute data/product information is preserved for retrieval by a later product query (Zicherman ¶ [0018]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth in view of Gumaru, and further in view of Zhiyanov (US 10,565,498 B1).
Claim 9, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  Forsyth further discloses:
wherein the reference attribute data comprises at least a first reference subset of attribute data having the first data mode and a second reference subset of attribute data having the second data mode different from the first mode (¶ [0035] “In embodiments, the GUI 116A or 116B provided by the web server(s) 114A and 114B may include one or more prompt boxes through which to receive text, an upload option through which to submit an image, and one or more drop down (or other types of) menus with which to select a type of multi-modal search to perform”; ¶¶ [0054]-[0055] “In one embodiment, the search engine server 120 includes a communication interface (such as communication interface 1836 in FIG. 18) through which to receive a multi-modal query from a browser of a client device, the multi-modal query including at least a first image of an item” and “ In further embodiment, the multi-modal query further includes one or more word that stylistically describes the first image.”), 
wherein the attribute data for the given candidate item comprises at least a first comparison subset of attribute data having the first data mode, and a second comparison subset of attribute data having the second data mode (¶ [0037] “The recommendation explainer 146 may further be trained to provide text - based explanations to go both with image and text - based search results , e.g. , a structured text - based explanation of why the search results are relevant to a given single or multi - modal input”).
The combination of Forsyth in view of Gumaru does not teach the following limitations, however, Zhiyanov [Symbol font/0x2D]which like Forsyth is related to identifying product matches using various forms of data[Symbol font/0x2D] teaches:
wherein the matching the given candidate item to the reference item using the selected deep learning multimodal matching model to generate the match score comprises: 
determining, for the reference item, a first reference signature from the first reference subset of attribute data using the first DLNN (see Col 10, ll. 65 to Col 11, ll. 15; FIG. 2 “AM output vector (AMOV) 214A” and Attribute model (AM) 220A”), and a second reference signature from the second reference subset of attribute data using the second DLNN (FIG. 2, “AMOV 216A” and “AM 220C”; Col 11, ll. 5-15 “Corresponding to a given attribute's value, an attribute model output vector (AMOV) may be generated in the depicted embodiment. For example, AMOVs 214A and 214B (each comprising a respective vector of real numbers h0 0 , ho 1 , ... ) may be produced from the "Title" attributes of descriptors 212A and 212B, AMOVs 215A and 215B may be generated from the "Brand" attributes, AMOVs 216A and 216B may be generated from the Color attributes, and so on”); and 
determining, for the given candidate item, a first comparison signature from the first comparison subset of attribute data using the first DLNN (Col 11, ll. 1-5; FIG 2, “AMOV 214B” and “AM 220A”), and a second comparison signature from the second comparison subset of attribute data using the second DLNN (FIG. 2, “AMOV 216B” and “AM 200C”; Col 11, ll. 5-15 “Corresponding to a given attribute's value, an attribute model output vector (AMOV) may be generated in the depicted embodiment. For example, AMOVs 214A and 214B (each comprising a respective vector of real numbers h0 0 , ho 1 , ... ) may be produced from the "Title" attributes of descriptors 212A and 212B, AMOVs 215A and 215B may be generated from the "Brand" attributes, AMOVs 216A and 216B may be generated from the Color attributes, and so on”), 
wherein the match score is computed based on the first reference signature, the second reference signature, the first comparison signature, and the second comparison signature (Zhiyanov: Col 10, ll. 30-40 “deep neural network model with mirrored or “Siamese” subnetworks which may be used for item similarity analysis” and “mirrored subnetworks 270A and 270B at the attribute model layer”; Col 11, ll. 15-30 “In at least some embodiments, the AMOVs may be combined (e.g., by concatenation) and provided as input to a first dense or dully-connected layer 250A of the deep neural network 202, for which a first weight matrix 260A may be learned during training. The output of the first dense layer 250A may comprise another intermediate values vector 255 in the depicted embodiment, which may in tum comprise the input to a second dense layer 250B with associated weight matrix 260B. The output of the second dense layer 250B may comprise the similarity score 270 (e.g., a real number or integer indicating the probability that the items represented by item descriptors 212A and 212B are the same items) in the depicted embodiment.; FIG. 2 “Similarity score 270”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsyth in view of Gumaru to include the matching the given candidate item to the reference item using the selected deep learning multimodal matching model to generate the match score, as taught by Zhiyanov.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Forsyth to include the matching of Zhiyanov so that the deep neural network model may be able to prevent such situations by performing a more sophisticated analysis of item similarity than would be feasible if straightforward text comparisons were performed, or of comparisons were limited to unique item identifiers (Zhiyanov: Col 22, ll. 60-65).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth view of Gumaru, and further in view of Oh et al. (US 2020/0104897 A1), hereinafter “Oh”.
Claim 11, the combination of Forsyth in view of Gumaru teaches the method of claim 1.  Forsyth further discloses clustering matching items in the plurality of matching items based on at least a second attribute data item.  The combination of Forsyth in view of Gumaru does not teach the following limitations, however Oh [Symbol font/0x2D] which like Forsyth is directed to item matching based on item attribute data[Symbol font/0x2D] teaches further comprising filtering the plurality of matching items to remove outlier candidate items by: 
clustering matching items in the plurality of matching items based on at least a second attribute data item (Oh ¶ [0089] “However, if processor 604 may be comparing comparable items to determine reasonable price ranges for how an input item (e.g., of 502) may sell in a given market, for example, processor 604 may ignore certain comparable items if their corresponding price (meta)data were missing or were statistical outliers (likely uninformative or spurious data), according to some embodiments.”); 
determining whether an outlier cluster comprising an outlier candidate items exists (Oh ¶ [0089] “processor 604 may ignore certain comparable items if their corresponding price (meta)data were missing or were statistical outliers”); and 
in response to determining that the outlier cluster exists, removing the outlier candidate items in the outlier cluster from the plurality of matching items (Oh ¶ [0089] “However, if processor 604 may be comparing comparable items to determine reasonable price ranges for how an input item (e.g., of 502) may sell in a given market, for example, processor 604 may ignore certain comparable items if their corresponding price (meta)data were missing or were statistical outliers (likely uninformative or spurious data), according to some embodiments.”)  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsyth in view of Gumaru to include the removal of the outlier candidate items in the outlier cluster, as taught by Oh.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Forsyth to include removal of Oh so that comparable items with likely uninformative or spurious data may be ignored (Oh ¶ [0089]). 

Claim 12, the combination of Forsyth in view of Gumaru, and further in view of Oh teaches the method of claim 11.  Forsyth further discloses: 
wherein the second attribute data item is a price attribute (¶ [0099] “As the search engine server 120 characterizes brands with their stylistic traits, the search engine server 120 allows users to query for the products that look similar to a particular brand and that falls into an acceptable price range. For example, a user can look for a Burberry-style coat that is less than $1,000, and the search engine server 120 identifies a set of double-breasted trench coats from less expensive brands (see FIG. 8)”).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsyth in view of Gumaru and further in view of Salokhe et al. (US 2020/0142978 A1).
Claim 14, the combination of Forsyth in view of Gumaru teaches the method of claim.  Forsyth discloses candidate multimodal matching models for various item categories (¶ [0035] “, and one or more machine-learned (ML) model(s) 138, such as a NN regressor model for various fashion item types or categories as discussed herein”), however the combination of Forsyth in view of Gumaru does not teach: wherein each candidate multimodal matching model has been previously trained on a category-specific training dataset. However, Salokhe [Symbol font/0x2D]which like Forysth is related to determining items matching a query[Symbol font/0x2D] teaches:
wherein each candidate model has been previously trained on a category-specific training dataset (Salokhe ¶ [0011] “The query image can be analyzed using a localizer to determine regions that correspond to potential items, such as may be based upon unique features in the image that correspond to various item patterns or representative vectors. These regions of image data can be analyzed using a classifier to attempt to determine a classification, type, or category of item represented in that region. Once a category has been determined, a machine learning model or other statistical prediction algorithm trained on data for that category can be used to process the image data for that region”; ¶ [0025] “The image analyzer 226 can use the classification for a given region to determine a relevant algorithm or model to use to process the image data for that region. This can include, for example, using a trained neural network or other statistical model that has been trained using image data for items of that classification, and is able to identify specific attributes associated with that classification. For example, a neural network trained using labeled test data for dress images can identify attributes such as length, color, pattern, and shape, among others, that are associated with different dresses”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsyth in view of Gumaru to include the training on a category-specific training dataset as taught by Salokhe.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Forsyth to include the training of Salokhe so that the trained models are able to identify specific attributes associated with an item’s classification (Salokhe ¶ [0025]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bhotika (US 10,824,942 B1) uses deep neural networks to allow for manipulation of visual attributes of a query image while preserving the visual attributes of a query image.
NPL Ref U (Aktukmak, Mehmet) aims to develop latent variable models to effectively fuse multiple heterogeneous information sources to improve the accuracy, robustness, and safety of the recommender systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./            Examiner, Art Unit 3625  

/Jeffrey A. Smith/            Supervisory Patent Examiner, Art Unit 3625